..                                                               RECEiVeD IN
                                                                 COURT OF CR!MINAL APPEALS

                                                                       AUG 14 2015

                                                                    Abet l!lcosta, Clerk

f!OilRI    LJr Cx11Y71A//IL   lillols
/J. tJ.   13tJX /c23o%, L'llfJ£7PL .57ll7.1i#   ?i_"":   Jdl?-l.o, 35i-35
AI.LST1Af; 12-xll..s 797//                               )Jf.- ltj 3Si- .3 ~